510 F.2d 1364
88 L.R.R.M. (BNA) 3279
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SILVER BAY LOCAL UNION NO. 962, INTERNATIONAL BROTHERHOOD OFPULP, SULPHITE AND PAPER MILL WORKERS, AFL-CIO, Respondent.
No. 73--1037.
United States Court of Appeals,Ninth Circuit.
Feb. 4, 1975.Rehearing and Rehearing En BancDenied March 28, 1975.

Stanley Zirkin (argued), N.L.R.B., Washington, D.C., for petitioner.
Lawrence R. Schwerin (argued), Donaldson, Hafer, Cassidy & Price, Seattle, Wash., for respondent.
Before KOELSCH, CARTER and WRIGHT, Circuit Judges.
OPINION
EUGENE A. WRIGHT, Circuit Judge:


1
Our opinion of May 22, 1974, vacated that portion of the Board's order which awarded back pay to a supervisor and remanded to the Board for further proceedings.  NLRB v. Silver Bay Local Union No. 962, 498 F.2d 26 (9th Cir. 1974).  We said, quoting from NLRB v. International Union of Operating Engineers, Local 925, 460 F.2d 589, at 605 (5th Cir.):


2
'If the ruling was inadvertent, the matter will stop there.  If the Board is still of the opinion that (Niesen is entitled to back pay), the facts which distinguish this case from the Board's prior decisions should be articulated.  If this case represents a change in Board policy, the new policy should be explicated.  Only then can this court properly consider respondents' contention that the Board has exceeded its statutory authority.'


3
498 F.2d at 29.


4
By its Supplemental Decision and Order of December 9, 1974 (215 N.L.R.B. 79), the Board has explained its policy and the basis of its determination and has reaffirmed its earlier order of August 7, 1972.


5
We adopt and approve the Board's decision and direct that it be enforced in full.